DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
	Applicant’s amendments to independent claim 1, 15, 26, and 27 include “one or more parameters comprising a bandwidth (BW), one or more beam directions, a positioning accuracy, a positioning application or any combination thereof” where “a bandwidth (BW)” is a limitation from previous claim 3, “one or more beam directions” is a limitation from previous claim 4, and “a positioning accuracy, a positioning application” is a limitation from previous claim 5, and makes various arguments:
	A) With respect to arguments directed to Xiao et al. (US 2015/0219750 A1) and claims 1, 15, 26, and 27 on pages 8-9, applicant’s arguments are moot based on newly added limitations.
	B) With respect to arguments directed to Tooher et al. (US 2019/0141555 A1) and claims 1 and 15, and 3-5, 9-10, 14, 17-19, and 23-25 on pages 9-10, applicant argues Tooher does not disclose or suggest “the request indicates one or more parameters comprising a bandwidth (BW), one or more beam directions, a positioning accuracy, a positioning application or any combination thereof” of amended claim 1 since Tooher “fails to disclose specific parameters such as a bandwidth and/or a beam direction for transmission of positioning reference signals (PRS)”.  The examiner respectfully disagrees.
	Initially, amended claim 1, 15, 26, and 27 includes a parameter with “position accuracy” and/or “desired application” in addition to applicant’s argued parameter of “bandwidth” and/or “beam direction”. As indicated on page 13 in the OA of 7/20/2021 for the rejection of previous claim 5 having the limitation “position accuracy” and “desired application”, Tooher discloses the one or more parameters include a desired positioning accuracy (parameters include desired accuracy; para. 230) or a desired application for using results of the UE positioning procedure (parameters include purpose of RMR/PRS; para. 234); further, applicant arguments on page 9 include “Tooher discloses “...A WTRU may support an on-demand PRS request mechanism for, e.g., positioning purposes. Such a request may include and/or indicate one or more request parameters, such as one or more of an applicable procedure, a desired accuracy, a speed estimation, and the like...”” in para. 230.  Accordingly, Tooher discloses the newly amended limitation of claim 1 wherein the request indicates one or more parameters comprising a bandwidth (BW), one or more beam directions, a positioning accuracy, a positioning application or any combination thereof.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021 has been considered by the examiner and made of record in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 recites the limitation "sending the PRS signaling " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17  recites the limitation "sending the PRS signaling " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-10, 14-17, 19, 21-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher et al. (US 2019/0141555 A1) hereinafter Tooher.
	Regarding claim 1, Tooher teaches a method for wireless communication by a user equipment (UE) (element 102; Fig. 1A, wireless transmit/receive unit (WTRU); para. 31 and para. 230 and Fig. 1B) comprising: transmitting a request to participate in a UE positioning procedure (Reference Measurement Resource (RMR) used as positioning reference signal (PRS), and WTRU requests on-demand transmission PRS for positioning purposes; para. 230-231 and para. 246, measuring signal for WTRU positioning; para. 173 and para. 194), wherein the request indicates one or more parameters comprising a bandwidth (BW), one or more beam directions, a positioning accuracy (WTRU on-demand request for PRS includes parameters including desired accuracy; para. 230), a positioning application or any combination thereof to be used for transmission of positioning reference signals (PRS) as part of the UE positioning procedure (WTRU on-demand request for PRS includes for WTRU positioning; para. 173 and para. 230-231); and receiving the PRS transmitted in accordance with the one or more parameters indicated in the request (WTRU detects PRS transmitted by transmission / reception point (TRP) and PRS characterized by WTRU on-demand request including desired accuracy; para. 133 and para. 139 and para. 230).
	Regarding claim 2, Tooher teaches wherein the one or more parameters indicate resources to use for transmitting the PRS (WTRU on-demand request for PRS includes parameters including time / frequency resources; para. 234 and para. 247 and para. 230).
	Regarding claim 3, Tooher teaches wherein the one or more parameters comprise at least one of a periodicity for sending the PRS signaling (WTRU on-demand request for PRS including parameters for PRS include periodicity; para. 149 and para. 230), a number of symbols per slot for the PRS signaling, a number of repeated slots for the PRS signaling, a number of PRS occasions or any combination thereof.
	Regarding claim 5, Tooher teaches wherein the positioning accuracy (WTRU on-demand request for PRS includes parameters including desired accuracy; para. 230) or the positioning application is for using results of the UE positioning procedure.
	Regarding claim 7, Tooher teaches wherein signaling related to the UE positioning procedure comprises: PRS signaling (RMR as PRS; para. 197 and para. 246, WTRU detects PRS transmitted by TRP and PRS characterized by WTRU on-demand request including desired accuracy; para. 133 and para. 139 and para. 230); or signaling that indicates configuration information for the PRS signaling.
	Regarding claim 8, Tooher teaches wherein the configuration information is signaled via radio resource control (RRC) signaling (WTRU on-demand request for PRS related control information schedules/indicates PRS via radio resource control (RRC); para. 177 and 197).
	Regarding claim 9, Tooher teaches wherein: the signaling related to the UE positioning procedure comprises an acknowledgement bit (WTRU acknowledges reception of PRS activation/deactivation; para. 216, TRP/BS acknowledges change in PRS without retransmission of PRS configuration (acknowledgement of change without explicitly detailing the reconfigured PRS configuration indicates a bit); para. 249); and the configuration information for the PRS is based on the one or more parameters in the request (PRS characterized by parameters configured by WTRU on-demand request for PRS; para. 133 and para. 139, RMR as PRS; para. 197 and para. 230-231 and para. 246).
	Regarding claim 10, Tooher teaches wherein the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE (TRP/BS indicates change in one or more PRS parameters requested by WTRU; para. 249) and configuration settings configured by at least one of one or more base stations (BSs) (multiple TRPs within area; para. 122, WTRU determines PRS configuration by downlink signal from BS; para. 176-177 and para. 227, resources configured by TRP/BS; para. 278).
	Regarding claim 14, Tooher teaches transmitting a new request to deactivate the UE positioning procedure (WTRU transmits request for PRS and a reconfiguration of PRS; para. 230-231 and para. 249, PRS configuration includes PRS deactivation; para. 178, configured PRS subsequently configured to be deactivated; para. 182).

	Regarding claim 15, Tooher teaches a method for wireless communication by a base station (BS) (element 114; Fig. 1A, base station 114; para. 31, transmission / reception point (TRP) as gNB (base station); para. 123) comprising: receiving a request to participate in a user equipment (UE) positioning procedure (TRP receives on-demand request from wireless transmit/receive unit (WTRU) of Reference Measurement Resource (RMR) including positioning reference signal (PRS) for positioning; para. 230-231 and para. 232, RMR as PRS; para. 246, signals for WTRU positioning; para. 173 and para. 194), wherein the request indicates one or more parameters comprising a bandwidth (BW), one or more beam directions, a positioning accuracy (WTRU on-demand request for PRS includes parameters including desired accuracy; para. 230-231), a positioning application or any combination thereof to be used for transmission of positioning reference signals (PRS) as part of the UE positioning procedure (WTRU on-demand request for PRS for WTRU positioning; para. 173 and para. 230-231); and transmitting the PRS based on the one or more parameters indicated in response to the request (TRP transmits PRS characterized by parameters configured by WTRU on-demand request for PRS; para. 133 and para. 139 and para. 230).
	Regarding claim 16, Tooher teaches wherein the one or more parameters indicate resources to use for transmitting the PRS (WTRU on-demand request for PRS indicating resources including time / frequency characteristics; para. 234 and para. 247).
	Regarding claim 17, Tooher teaches wherein the one or more parameters comprise at least one of a periodicity for sending the PRS signaling (WTRU on-demand request for PRS; para. 230-231, WTRU on-demand request for PRS parameters include periodicity; para. 149), a number of symbols per slot for the PRS signaling, a number of repeated slots for the PRS signaling, or a number of PRS occasions.
	Regarding claim 19, Tooher teaches wherein the positioning accuracy (WTRU request includes parameter including desired accuracy; para. 230-231) or the positioning application is for using results of the UE positioning procedure (WTRU supports PRS request mechanism for positioning purposes and request parameters include desired accuracy or applicable procedure; para. 230-231).
	Regarding claim 21, Tooher teaches wherein signaling related to the UE positioning procedure comprises: PRS signaling (RMR as PRS; para. 197 and para. 246); or signaling that indicates configuration information for the PRS signaling.
	Regarding claim 22, Tooher teaches wherein the configuration information is signaled via radio resource control (RRC) signaling (WTRU on-demand request for PRS schedules/indicates PRS via radio resource control (RRC); para. 177 and 197).
	Regarding claim 23, Tooher teaches wherein: the signaling related to the UE positioning comprises an acknowledgement bit (WTRU acknowledges reception PRS activation/deactivation; para. 216, TRP/BS acknowledges change in PRS without retransmission of PRS configuration (acknowledgement of change without explicitly detailing the reconfigured PRS configuration indicates a bit); para. 249); and the configuration information for the PRS is based on the one or more parameters in the request (PRS characterized by parameters configured by WTRU on-demand request for PRS; para. 133 and para. 139, RMR as PRS; para. 197 and para. 230-231 and para. 246).
	Regarding claim 24, Tooher teaches wherein the signaling related to the UE positioning procedure indicates one or more differences between configuration settings requested by the UE (TRP/BS indicates change in one or more PRS parameters requested by WTRU; para. 249) and configuration settings configured by the BS (WTRU determines PRS configuration by downlink signal from BS; para. 176-177 and para. 227, resources configured by TRP/BS; para. 278).
	Regarding claim 25, Tooher teaches further comprising: receiving a deactivation request for deactivating the UE positioning procedure (WTRU transmits request for reconfiguration of PRS; para. 230-231 and para. 249, PRS configuration includes PRS deactivation; para. 178, configured PRS subsequently configured to be deactivated; para. 182).

	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1, including means for transmitting (wireless transmit/receive unit (WTRU) 102 and transceiver 120; Fig. 1B) means for receiving (WTRU 102 and transceiver 120; Fig. 1B).

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 15, including means for transmitting (transceiver 120; Fig. 1B, base station includes elements of Fig. 1B; para. 31) means for receiving (transceiver 120; Fig. 1B, base station includes elements of Fig. 1B; para. 31).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Davydov (US 2019/0334599 A1) hereinafter Davydov.
	Regarding claim 4, Tooher does not explicitly disclose wherein the one or more parameters indicate a quasi-colocation (QCL) to use for the UE positioning procedure.
	However, in the same field of endeavor, Davydov teaches wherein the one or more parameters indicate a quasi-colocation (QCL) to use for the UE positioning procedure (quasi-colocation (QCL) signaling indicates QCL type between different reference signal (RS) antenna ports (APs); para. 58, RS APs at both UE and base station; para. 42-43, UE determines QCL type for use of the RS APs; para. 59-60 and para. 79-80).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Davydov with the system of Tooher, where Tooher's use of QCL information for RMR (para. 186) along with Davydov's new QCL parameters for reuse of estimates for antenna ports (para. 46) reduces processing requirements by reusing estimates.

	Regarding claim 18, Tooher does not explicitly disclose wherein the one or more parameters indicate a quasi-colocation (QCL) to use for the UE positioning procedure.
	However, in the same field of endeavor, Davydov teaches wherein the one or more parameters indicate a quasi-colocation (QCL) to use for the UE positioning procedure (quasi-colocation (QCL) signaling indicates QCL type of antenna ports (AP); para. 58, reference signals (RS) APs at both UE and base station; para. 42-43, UE determines QCL type for use of the RS APs; para. 59-60 and para. 79-80).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Davydov with the system of Tooher, where Tooher's use of QCL information for RMR (para. 186) along with Davydov's new QCL parameters for reuse of estimates for antenna ports (para. 46) reduces processing requirements by reusing estimates.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Xiao et al. (US 2015/0219750 A1) hereinafter Xiao.
	Regarding claim 6, Tooher does not explicitly disclose wherein the request is transmitted via radio resource control (RRC) signaling.
	However, in the same field of endeavor, Xiao teaches wherein the request is transmitted via radio resource control (RRC) signaling (terminal sends positioning signal configuration reference information (PRS request) via radio resource control (RRC) signaling; para. 242).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiao with the system of Tooher, where Tooher's reduced signaling (para. 02 and para. 127) along with Xiao's improved positioning accuracy (para. 06-07 and para. 119) further improves positioning accuracy by reducing interference, thereby by reducing measurement error.

	Regarding claim 20, Tooher does not explicitly disclose wherein the request is received via radio resource control (RRC) signaling.
	However, in the same field of endeavor, Xiao teaches wherein the request is received via radio resource control (RRC) signaling (terminal sends positioning signal configuration reference information (PRS request) via radio resource control (RRC) signaling; para. 242).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Xiao with the system of Tooher, where Tooher's reduced signaling (para. 02 and para. 127) along with Xiao's improved positioning accuracy (para. 06-07 and para. 119) further improves positioning accuracy by reducing interference, thereby by reducing measurement error.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Takeda et al. (US 2019/0327762 A1) hereinafter Takeda.
	Regarding claim 11, Tooher does not explicitly disclose where the UE is in an idle mode and the request is transmitted via a physical random access channel (PRACH) sequence associated with a set of PRS configuration parameters.
	However, in the same field of endeavor, Takeda teaches where the UE is in an idle mode (PRACH for UE in idle mode; para. 69) and the request is transmitted via a physical random access channel (PRACH) sequence associated with a set of PRS configuration parameters (PRACH transmitted to BS using PRACH configuration associated with corresponding RS pattern to use (request for PRS); para. 81 and para. 88, RS pattern is reference signal configuration; para. 41, RS includes PRS; para. 125).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takeda with the system of Tooher, where Tooher's reference signal with different characteristics (para. 247) along with Takeda's configuration of reference signals (para. 11-12) improves performance of the radio communication system by appropriately configuring reference signals.
	Regarding claim 12, Tooher does not explicitly disclose where the UE receives the signaling related to the UE positioning procedure via a response to the PRACH sequence transmission.
	However, in the same field of endeavor, Takeda teaches where the UE receives the signaling related to the UE positioning procedure via a response to the PRACH sequence transmission (UE receives random access response (RAR) message including RS pattern information; para 93, Fig. 3 showing RAR message in random access procedure).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takeda with the system of Tooher, where Tooher's reference signal with different characteristics (para. 247) along with Takeda's configuration of reference signals (para. 11-12) improves performance of the radio communication system by appropriately configuring reference signals.
	Regarding claim 13, Tooher does not explicitly disclose wherein the response initiates at least one of: a PRS transmission; or an exchange of subsequent random access channel (RACH) messages.
	However, in the same field of endeavor, Takeda teaches wherein the response initiates at least one of: a PRS transmission; or an exchange of subsequent random access channel (RACH) messages (Fig. 3 showing subsequent RACH messages after RAR).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Takeda with the system of Tooher, where Tooher's reference signal with different characteristics (para. 247) along with Takeda's configuration of reference signals (para. 11-12) improves performance of the radio communication system by appropriately configuring reference signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Si et al. (US 2021/0120519 A1) discloses a method and device for configuring and receiving position reference signal.
	Chen et al. (US 2019/0349938 A1) discloses a communication method utilizing at least two pieces of target sub-configuration information and a co-location rule.
	Sosnin et al. (US 2019/0208366 A1) discloses user equipment positioning using PRSS from a plurality of TRPS in a 5G-NR network.
	Xiao et al. (US 2015/0133157 A1) discloses a positioning method, control device, and mobile communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 11 am - 3 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413